Exhibit 10.4

 



FIRST AMENDMENT TO DEFERRED

COMPENSATION AGREEMENT

 

THIS AMENDMENT to the Deferred Compensation Agreement by and between Simmons
First National Corporation ("Employer") and George A. Makris ("Employee"),
provides as follows, WITNESSETH:

 

WHEREAS Employee is employed by the Employer as Chairman and CEO and is a person
whom Employer considers to possess significant ability, experience and valuable
contacts in matters relating to the business of Employer; and

 

WHEREAS, Employer desires to provide certain deferred, contingent benefits to
Employee as more particularly hereinafter provided; and

 

WHEREAS, the Employer and the Employee entered into a Deferred Compensation
Agreement effective January 2, 2013; and

 

NOW, THEREFORE, for and in consideration of the premises and Employee's
continued employment, the Deferred Compensation Agreement is amended as follows,
to-wit:

 

1. The definition of Monthly Benefit in Section 1 shall be deleted in its
entirety and the following is substituted in lieu thereof:

 

Monthly Benefit - The monthly benefit payable upon death, disability or Normal
Retirement shall be one-twelfth (1/12th) of an amount equal to twenty percent
(20%) of the Final Average Compensation of Employee, but in no event shall the
monthly benefit be less than one-twelfth (1/12) of an amount equal to $100,000.

 

2. A definition of Final Average Compensation shall be added to Section 1 to
read as follows:

 

Final Average Compensation - The average of the sum of the salary and cash bonus
(inclusive of all discretionary bonuses and cash incentive programs in which
Employee participated) for the last five (5) consecutive, completed calendar
years of service. Stock options, restricted stock or other equity compensation
grants, programs or plans shall not be included in the computation of Final
Average Compensation. However, all sums earned under any Employer cash incentive
plan shall be considered as cash compensation, even if in future years some part
or all of any cash incentive payment may be paid in stock rather than cash.

 

3. Section 8 shall be deleted in its entirety and the following is substituted
in lieu thereof:

 

8. Administration. This deferred compensation agreement shall be administered by
the Compensation Committee of the Board of Directors of Employer, which
Committee shall have all rights and powers as may be necessary or appropriate
for the discharge of its duties in the administration of this agreement.

 

 

 



4. The existing Section 11 Benefit and Binding Effect shall be redesignated as
Section 12 and a new Section 409A shall be added to read as follows:

 

11.  Section 409A.  This Agreement is intended to comply with Internal Revenue
Code § 409A or an exemption.  Any payments that qualify for the “short-term
deferral” exception or another exception under Internal Revenue Code § 409A will
be paid under the applicable exception.  Payments may only be made under this
Agreement upon an event and in a manner permitted by Internal Revenue Code §
409A to the extent applicable, including the requirement, if applicable, that
payments upon separation from service be delayed for six months if Employee is
considered a “key employee” of a public company for purposes of Internal Revenue
Code § 409A.  Payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under Internal
Revenue Code § 409A.  For purposes of Internal Revenue Code § 409A, the right to
a series of installment payments under this Agreement will be treated as a right
to a series of separate payments.  In no event may Employee, directly or
indirectly, designate the calendar year of a payment.

 

 

IN WITNESS WHEREOF, the parties have executed this instrument this _25_ day of
January 2018 to be effective on January _25_, 2018.

 

 

  SIMMONS FIRST NATIONAL CORPORATION         By /s/ Jena Compton      

  Title: EVP, Chief People Officer      

 

 

    /s/ George A. Makris     George A. Makris

 

 

 

 

2

--------------------------------------------------------------------------------

